ROSE, District Judge.
This is a collision case. The vessels which came together were the steamship Gloucester and the four-masted schooner Herbert D. Maxwell. The former will be referred to as the steamer, the latter as the schooner.
The steamer was a vessel of 3,200 tons. It was about 295 feet long. It was on one of its regular voyages from Boston to Baltimore. The schooner was of 772 gross tons.' ' It was 176 feet long. ■Its breadth of beam was 48 feet. It was laden with about 1,150 tons .of fertilizer. It was bound from Baltimore to Wilmington, N. C. The timé of collision wás about 4:44 on the morning of March 16, 1912, the place a point in the Chesapeake Bay east, of slightly north of east, from the Bay Ridge Hotel and about northeast of Thomas Point Light. In this vicinity ships bound down ordinarily changed théir course somewhat to port; those bound up to starboard. There is no other external fact to suggest any cause for the collision. The navigable-waters- of-the bay were here upwards of two miles wide. Day had not yet broken, but it was a clear starlight night. The wind was from the west northwest anji blowing perhaps 15 knots an hour. The steamer’s bow struck the schooner’s starboard quarter almost 50 feet from the stern. The schooner was very nearly cut in two. It sank almost immediately. Four of the nine persons on board were lost. The mastér of the schooner, as master and managing owner, libele,d the steamer on behalf of himself, his crew, and his cO-owners. The Virginia-Carolina Chemical Company, as owner of the schooner’s cargo, took like action. Two libels were filed against the steamer by the state of Maryland on behalf of the dependent relatives of two of the schooner’s crew who perished in the disaster. At the time of the hearing it, was hoped, that the schooner might be raised. The Merchants’ & Miners’ Transportation Company, as owner of the steamer, accordingly, fi'lecj a cross-libel against the master and owners of the schooner. All these proceedings have been consolidated.
The lights of each vessel were burning brightly. The steamer was the burdened vessel. It must explain why it did not keep out of the schooner’s way. Its story may be briefly told. It first sighted the schooner when the latter was as yet a mile or more away. The steamer was.running between 13 and 14 knots an hour; the schooner between 5 and 6. They were approaching each other at a rate of very-nearly 20'miles, an hour. The collision must have happened in *657a little over three minutes after the steamer first saw the schooner. At that time the schooner showed a red light a point on the steamer’s starboard bow. The first officer of the latter, whose watch it then was, told the quartermaster to port his helm “some.” This was at once done. The steamer continued under a port helm until the distance between the vessels, which may roughly be assumed to have been at first a nautical mile, or 6,080 feet, had been reduced to 5 or 6 ship lengths, or, say, 1,650 feet. The space dividing them had been cut down by 3,400 feet. As the steamer was going something more than twice as fast as the schooner, the steamer must have passed over in the meanwhile a distance of upwards of 2,400 feet, or about two-fifths of a statute mile. It must be remembered that all the while the steamer was under a port helm. When the helm was put aport, “some” the schooner was showing its red light a point on the steamer’s starboard bow. When the vessels were within five or six ship lengths of each other, the schooner’s red light was a point on the steamer’s port bow. The vessels were then showing red to red. The first officer of the steamer says that he thought he would give the schooner more room. He according^ had his helm put hard aport. If the vessels were then within 1,650 feet or thereabouts of each other as the witnesses for the steamer think, the collision must have taken place in about a minute. The effect of putting the steamer under a hard aport helm was to move the schooner’s red light apparently half a point farther to port. While the steamer’s stem was swinging under the influence of a hard aport helm farther to starboard — that is, to the eastward — those on its deck saw the schooner also swing over in the same direction, and change her red light to greén. The ships were then within two or three ship lengths of each other; that is, from 600 to 900 feet, say 750 feet. They must have come together within 25 seconds thereafter. The first officer of the steamer says, in effect, that he saw the danger of collision was imminent. He feared that if he continued under a hard aport helm the schooner would run into him, or perhaps he into it. If he attempted to reverse, the effect would be pretty much the same as if he had kept on under a hard aport helm. There was not time enough to check the steamer’s speed materially, and he feared if he attempted it he would increase the likelihood of the vessels colliding. He considered himself in extremis. He thought his best chance was to try to pass under the schooner’s stern. He accordingly ordered his helm hard astarboard. The collision followed. In short, the steamer says that, when the vessels were less than a quarter of a mile apart, the schooner changed its course, and started across the steamer s bow. If this be accepted as the true version of the accident, and of the causes leading up to it, the steamer cannot be blamed except for those things which it did or left undone after the schooner’s change of course became visible to it.
The schooner has a different story to tell. Before passing to it, however, it may be worth while to note the account which is given of the accident in the steamer’s log. The entries therein were made by the chief officer, the same man. who was in charge of the naviga*658tion of the steamer at the time of the collision, and who was its principal witness. The log says:
■ “When about 2 miles North of Thomas Point sighted a sailing vessel about one point on our starboard bow showing a red light and heading well into the Westward. I then ordered my helm to port to show my red light and clear the vessel, when within a short distance from the vessel she star-boarded her helm and showed her green light, and within a few seconds the collision occurred we lowered a boat for the missing men on the schooner, which could not be found.”
Nothing is here said about the order to hard aport the steamer’s helm or about the subsequent order to hard astarboard. It would seem that at the time the first officer wrote up the log it did not happen to occur to him that he wished to make a record of such orders, if they were in fact given.
The schooner gives its account of what it did and saw. About 7 o’clock in the evening of March 15th the schooner left an anchorage off the mouth of the Magothy. About an hour later, and when it had gotten well over to the eastward of the bay and just below Sandy Point, the wind died down and it had again to anchor. This second anchorage appears to have been four or five miles from the place of collision. The wind having come up, the schooner’s captain, at about 3 in the morning, had the mate call all hands to get under way. The witnesses for the schooner say that it did get under way about 4. According to the steamer’s, it passed Thomas Point Tight at 4:32. If so the collision could not have happened before 4:44. It took the steamer about 4% minutes to go a mile. Thomas Point Tight is about 2ys miles below the place of collision. The latter could not have happened until 12 or 13 minutes after the steamer passed the light. The schooner was making a mile in 10 or 12 minutes. It must have taken it in the neighborhood of 45 minutes after it got under way to get to the point at which it sank. The lookout on the schooner says he went on duty when the schooner got under way. He says he first saw the steamer 12 or 15 minutes thereafter. If he is right in this estimate, he could not have gone on duty as early as 4 o’clock. It may be that he did not go on watch as soon as the schooner got under way, or that the schooner had anchored nearer the point of collision than has been supposed. More probable perhaps than either, he is simply mistaken as to the length of time which elapsed between his going on duty and his seeing the steamer. When the schooner first got under way, its master was at the helm. He remained there, he says, for five or six minutes. He had the vessel on a southwest by,south course. He was relieved by a colored seaman. After the latter had been at the wheel for from six to ten minutes, the course was changed a half point to southwest by south % south. Somewhere from five to ten minutes later the steamer was sighted. The lookout says it was then a little over a mile away. According to him it was dead ahead. He saw both its side lights and its range lights. When it was from one-fourth to one-half a mile away he saw its green light on the schooner’s starboard bow. When the steamer was within two or three ship lengths of the schooner, and from one-half *659to three-fourths of a point on the starboard how, it seemed to be coming right into the schooner.
The schooner’s master says he saw the steamer’s lights before the lookout reported them. He judged they were about one-half a point on his port bow. At the time he was standing at the rail on the port quarter. He saw the two masthead lights first. They were not in range. They were open so as to show that it was moving to the westward of the schooner. He then walked forward to the poop of his quarter deck, and watched the steamer. When it raised its green light out of the water, it bore-nearly ahead about one-half point on the schooner’s port bow. He watched it from the forward end of the poop of the quarter deck on the port side until it became hidden by the schooner’s jibboom. Pie then went aft, and walked across on the quarter deck, and from the starboard side saw the steamer’s green light. Pie then said “she is all clear,” and told the helmsman to* keep the schooner off south southwest on her course down the bay. Almost immediately he saw the steamer change its course. Its range lights came in on the schooner and its red light came into view. He called to the helmsman to put the helm hard up. The wheel jammed, and before the order could take effect the collision happened.
The second mate of the schooner, who was standing on the starboard quarter, and the engineer, tell the same story, except that they did not see the steamer until it had gotten on the starboard bow of the schooner. The second mate saw the masthead lights before he. made out the green light. Both of them say that, when the vessels were very close, the steamer turned in towards the schooner. The former’s masthead lights came into range. It showed both red and green lights. The collision followed.
In brief, the schooner’s story is that the steamer crossed the schooner’s bow from port to starboard. Aftqr it had gotten safely over, it suddenly turned from starboard to port, and ran directly into the schooner, and cut the latter down. The steamer and the schooner each tell a story that is consistent enough with itself, although absolutely irreconcilable with the account which the other gives. Each one says that the other did something so recklessly foolhardy as to be highly improbable. It is likely that on neither side has there been a frank and full disclosure.
The most probable theory of the causes of the collision may be stated as follows: The steamer saw the schooner before the schooner saw the steamer. While the schooner was under observation from the steamer, but before the former saw the latter, the schooner made one of the changes of course mentioned by its witnesses, probably the change from southwest by south to southwest by south half south, although it may have been the second change, from southwest by south half south to south southwest. Neither of these changes of course was great. But before it was made the steamer and the schooner were probably running on courses which if maintained, would at their passing have not left much room between them. At the time the schooner changed its course the steamer was running under a port *660helm, or perhaps under a hard aport helm. In consequence of the change, the schooner’s red light was shut in from the steamer, and her green light brought into view. It is likely that the steamer was, when it noticed the change; still running under its port helm, and that its first maneuver after discovering the probable peril was to put its helm hard aport. It then concluded that such maneuver was a mistake, and put its helm hard astarboard. It may be, however, that the helm, was hard aport when the schooner’s green light was sighted. In that case the steamer’s helm was at once thrown hard astarboard. In any event, I believe that this was done earlier than the steamer’s witnesses testify. Upon the theory now being stated, the schooner never saw the steamer until after the steamer was under its hard astarboard helm. The schooner’s lookout and the captain made the steamer out as it crossed the schooner’s bow.
Enough happened .on board the schooner after the steamer was sighted to satisfy me that the two vessels were then farther, apart than the steamer’s testimony indicates. When the schooner’s captain first saw the steamer, he was standing at his port rail. He walked forward to the poop of the quarter deck, and watched the steamer for awhile, then walked' aft on the port side and across to the starboard side, thought the steamer would clear, then realized it would not, called • out to the steamer, and ordered his own helm hard up.
I think that these incidents did happen. If they did, the time which must have elapsed between the sighting of the steamer by the schooner and the collision could not have been less than from one to two minutes. In other words, when the steamer put her helm hard astarboard, it was probably nearly half a mile away from the schooner. This theory, it is true, is inconsistent with the testimony of the schooner’s witnesses that its change of course was made from six to ten minutes before the steamer was .sighted. Such estimates of time are, however, from the nature of things unreliable, even when made by the most truthworthy witnesses.' Nor can the assumption now under consideration be reconciled with the evidence of those on the schooner that they saw the steamer’s green light on their starboard bow, and its green light only, for an appreciable time before they saw both its side lights. If they had seen the green light and not the red, no collision could have happened, unless they had deliberately changed their course so as to run into the steamer, or it had changed its so as to run into them.
Upon these findings of fact, it follows that both were at fault— the schooner for its change of course, a change which would probably not have taken place had the steamer seen the schooner as soon as it should have done. The steamer is to blame because it continued, after seeing the danger, with unchecked speed. It must have had ■ time after it saw the schooner to materially reduce its speed. Such reduction would almost certainly have avoided the collision.
A reference may be had as to such items of loss and damage as to which the parties may not be able to agree.